Phipps, Judge.
Kia Tabatabaee appeals an order of the Superior Court of Fulton County denying his motion to withdraw a guilty plea. Because the motion was subject to both denial on the merits and dismissal on jurisdictional grounds, we affirm.
In April 2002, an accusation was preferred charging Tabatabaee with two counts of theft by receiving stolen property (automobiles) earlier that month. Tabatabaee entered a negotiated guilty plea, and, on March 20, 2003, the superior court imposed sentence. On August 26,2003, Tabatabaee filed a pro se motion to withdraw his guilty plea. Based on a review of the transcript of Tabatabaee’s plea hearing, the trial court ruled that his plea was knowingly and voluntarily entered, and the motion to withdraw was denied.
The record shows that Tabatabaee was sentenced in the March term of the Superior Court of Fulton County and that he filed his motion to withdraw the guilty plea in the July term of court.1 “It is well settled that when the term of court has expired in which a *463defendant was sentenced pursuant to a guilty plea the trial court lacks jurisdiction to allow the withdrawal of the plea. [Cit.]”2
Decided March 23, 2004.
Kia Tabatabaee, pro se.
Paul L. Howard, Jr., District Attorney, Elizabeth A. Baker, Assistant District Attorney, for appellee.
And because there was ample evidence in the plea transcript to support the trial court’s conclusion that the plea was freely and voluntarily entered, the motion was subject to denial on the merits.3
Morever, in his pro se appellate brief, Tabatabaee presents challenges to the validity of a guilty plea entered by him to theft by receiving and theft by deception charges in the Superior Court of Cobb County. In two prior appeals, Tabatabaee sought review of an order of the Cobb Superior Court denying his motion to withdraw that guilty plea, and both appeals were dismissed.4 Consequently, no further appeal from the order of the Cobb Superior Court is authorized.5 And if any appeal were authorized, it would certainly not be in this proceeding.

Judgment affirmed.


Smith, C. J., and Johnson, P. J., concur.


 See OCGA § 15-6-3 (3).


 Henry v. State, 269 Ga. 851, 853 (2) (507 SE2d 419) (1998).


 See generally King v. State, 270 Ga. 367 (509 SE2d 32) (1998).


 Case Nos. A03D0392 and A04A0771.


 See Shields v. State, 276 Ga. 669, 671 (3) (581 SE2d 536) (2003).